INTERMEDIATE BOND FUND OF AMERICA Part B Statement of Additional Information November 1, 2009 (as supplemented May 27, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of Intermediate Bond Fund of America (the "fund" or "IBFA") dated November 1, 2009. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: Intermediate Bond Fund of America Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A AIBAX Class 529-A CBOAX Class R-1 RBOAX Class B IBFBX Class 529-B CBOBX Class R-2 RBOBX Class C IBFCX Class 529-C CBOCX Class R-3 RBOCX Class F-1 IBFFX Class 529-E CBOEX Class R-4 RBOEX
